Citation Nr: 0120310	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  99-15 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder, to include degenerative joint disease.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis including of the left wrist and left knee. 

3.  Entitlement to service connection for nicotine 
dependence, claimed as a residual of smoking.

4.  Entitlement to service connection for emphysema or other 
lung disorder.

5.  Entitlement to service connection for a circulatory 
disorder.

6.  Entitlement to an increased evaluation for service 
connection tinnitus, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased (compensable) evaluation for 
service-connected hearing loss, right ear.

8.  Entitlement to an initial compensable evaluation for a 
service-connected non-displaced fracture of the terminal 
phalanx of the left thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran retired from service in May 1973 after slightly 
more than 20 years of active service.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which 
granted entitlement to service connection for a non-displaced 
fracture of the terminal phalanx of the left thumb, and 
assigned an initial noncompensable evaluation for that 
disability.  The RO denied a compensable evaluation for 
hearing loss of the right ear and denied an evaluation in 
excess of 10 percent for tinnitus.  The RO also denied 
service connection for: a low back disorder, to include 
degenerative joint disease; arthritis, including of the left 
wrist and left knee; nicotine dependence, claimed as a 
residual of smoking; emphysema or other lung disorder; and, a 
circulatory disorder.  The veteran disagreed with those 
determinations in April 1999, and, following issuance of a 
statement of the case in July 1999, he submitted a timely 
substantive appeal in August 1999.

The veteran's claims of entitlement to service connection for 
a low back disorder, to include degenerative joint disease, 
arthritis including of the left wrist and left knee, 
emphysema or other lung disorder, and for a circulatory 
disorder, and his claim of entitlement to an increased 
(compensable) initial evaluation for left thumb disability 
are addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims addressed in this decision and not 
addressed in the remand has been obtained.

2.  By a rating decision issued to the veteran in November 
1973, the RO denied claims of entitlement to service 
connection for arthritis of the left wrist and left knee and 
for "an organic cause, back trouble" on the basis that 
radiologic examinations were normal; the veteran did not 
appeal these determinations, and the rating decision became 
final.

3.  The evidence submitted since the November 1973 rating 
decision includes diagnoses of degenerative joint disease or 
arthritis of the left wrist, left knee, and back, and is so 
significant that the claims must be reopened. 

4.  The veteran's current evaluation for tinnitus, a 10 
percent evaluation, is the maximum schedular evaluation for 
tinnitus, and there is no evidence to establish that an 
extraschedular evaluation is warranted. 

5.  Service connection has been established for the right ear 
only and the evidence of record does not reflect that the 
veteran is totally deaf in the left ear.

6.  The veteran's service-connected hearing loss, right ear, 
is characterized by an average puretone decibel loss of 50 
and by an 88 percent speech discrimination testing score in 
that ear.

7.  The veteran's claim of service connection for nicotine 
dependence was filed in August 1998.


CONCLUSIONS OF LAW

1.  The November 1973 rating decision which denied 
entitlement to service connection for arthritis of the left 
wrist and left knee and for "an organic cause, back 
trouble" is final.  38 U.S.C.A. § 7105(c)(West 1991).  

2.  New and material evidence has been received since the 
November 1973 rating decision, and the veteran's claims of 
entitlement to service connection for arthritis of the left 
wrist and left knee and for "an organic cause, back 
trouble;" are reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).  

3.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b), 4.87, Diagnostic Code 6260 (2000).  

4.  The criteria for a compensable evaluation for hearing 
loss, right ear, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100 (2000).

5.  The claim of service connection for nicotine dependence, 
claimed as a residual of smoking, is precluded by law as 
there is a lack of entitlement under the law.  38 U.S.C.A. § 
1103; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a low back disorder, to include degenerative 
joint disease, and to service connection for arthritis 
including of the left wrist and left knee.  These claims were 
denied in a previous rating decision, which was unappealed 
and which became final.  The veteran also contends that his 
service-connected hearing loss, right ear, and service-
connected tinnitus are more severely disabling than the 
current evaluations reflect.  

The VA has a duty to assist the veteran in developing facts 
which are pertinent to that claim.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In the present case, the Board finds that all 
relevant facts have been properly developed, and that all 
relevant evidence necessary for an equitable resolution of 
the claims for increased ratings for tinnitus and right ear 
hearing loss, and as to the claims to reopen the issues of 
service connection for a low back disorder, to include 
degenerative joint disease, and to service connection for 
arthritis including of the left wrist and left knee, has been 
identified and obtained by the RO.  That evidence includes 
the veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, and 
statements and argument made by and on the veteran's behalf.  
The VA has met the duty to identify evidence, as it has 
communicated to the veteran the need to submit evidence 
related to his treatment.  The Board has not been made aware 
of any additional relevant evidence which is available in 
connection with this appeal.  No further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000.

I.  Service Connection Claims

A.  Claims for service connection for disorders, including 
arthritis, of the back, left wrist, left knee

Initially, the Board notes that the veteran sought service 
connection for a low back disorder and for arthritis of the 
left wrist and left hand in an original claim submitted in 
June 1973.  There were no abnormalities on VA radiologic 
examinations of the back, left wrist, or left knee.  By a 
rating decision prepared in October 1973 and issued to the 
veteran in November 1973, the claims for service connection 
for organic cause for back trouble, and for arthritis of the 
left wrist and left knee were denied, on the basis that the 
disorders claimed were not found.  The veteran did not file a 
notice of disagreement within one year from the date of the 
issuance of the rating decision, and the November 1973 rating 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a), 20.1105 (2000).

The veteran is now attempting to reopen those previously 
denied claims of service connection for low back disorder and 
for arthritis of the left wrist and left knee.  The 1973 RO 
decision is final and is not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.104(a), 3.156, 20.302, 20.1103 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105.

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The question of whether evidence is "new and material" is 
still analyzed under 38 C.F.R. § 3.156(a), and requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

Evidence added since the 1973 rating decision includes VA 
treatment records showing complaints, diagnoses and ongoing 
treatment for the alleged disorders.  These records include a 
discussion of the history of the veteran's in-service 
injuries and employment.

The Board finds the additional treatment records to be new 
and material, as they bear directly and substantially upon 
the specific matter under consideration.  The records do tend 
to establish that the veteran has current left knee, wrist 
and back problems.  There is a diagnosis of degenerative 
joint disease.  The newly presented evidence bears directly 
and substantially upon the specific matter under 
consideration, and is probative of the issue at hand.  The 
claims were denied in 1973 because the claimed disorders were 
not shown by the contemporaneous VA examination, although it 
was noted that complaints and injuries to the wrist, back, 
and left leg were noted in service.  The evidence 
demonstrates that the claimed disorders have been diagnosed.  
Therefore, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
test for new and material evidence set forth in 38 C.F.R. 
§ 3.156 has been met.  The claims must be reopened.

B.  Nicotine dependence

On July 22, 1998, the President signed into law the "Internal 
Revenue Service Restructuring and Reform Act of 1998." Public 
Law No. 105-206.  This law created a new statutory provision, 
38 U.S.C.A. § 1103, which reads as follows:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103 (emphasis added).  This law applies to 
claims filed after June 9, 1998.

The RO received the appellant's claim of entitlement to 
service connection for nicotine dependence on August 17, 
1998, which was after the effective date of the new law, 38 
U.S.C.A. § 1103.  In light of this change in the law, there 
is no legal basis for the benefits sought on appeal, as 
Congress has enacted a clear prohibition against granting 
service connection for disability due to the use of tobacco 
products in service.

The Board is bound by the laws enacted by Congress, and in 
the present case there is simply no legal basis to award 
entitlement to service connection for the cause of the 
veteran's death, as secondary to nicotine dependence, or 
tobacco use, in service. Accordingly, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(in cases where the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

The Board notes that the schedular criteria for evaluation of 
hearing loss changed during the pendency of this claim, by 
regulatory amendment effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (1999).  Where law or regulation changes while a 
case is pending the version most favorable to the claimant 
applies absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board further notes, however, that the differences 
between the former criteria and the revised criteria have no 
substantive effect in this case.  The amended regulations 
changed the title of Table VI from "Numeric Designations of 
Hearing Impairment" to "Numeric Designations of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination."  See 64 Fed. Reg. 25,202 (May 11, 1999).  
However, the criteria used for evaluation are otherwise 
unchanged.

The Board also notes that Table VII was amended, so that 
hearing loss is now rated under a single diagnostic code, 
that of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  However, 
as the criteria for determining the applicable percentage of 
disability did not change, and the veteran's right ear 
hearing loss was previously evaluated under Diagnostic Code 
6100, there is no effect on this case.  

Prior to June 1999, in situations where compensation has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear was considered 
to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14 (1998).  In the recently revised regulations, 38 C.F.R. 
§ 4.85(f) was added to clearly specify that a nonservice-
connected ear will be assigned a Roman numeral designation of 
I, subject to the provisions of 38 C.F.R. § 3.383.  See 64 
Fed. Reg. 25206 (May 11, 1999).  As the same rule was applied 
in this case prior to the regulatory revision as is applied 
under the revised regulation, there is no effect on the 
outcome of the evaluation.

A.  Claim for an evaluation in excess of 10 percent for 
tinnitus

At the time of an August 1989 rating decision, the evidence 
established that the veteran had been exposed to jet engine 
noise in service.  Based on the results of a January 1989 VA 
audiological examination, the RO granted service connection 
for tinnitus, and assigned a 10 percent evaluation.  This 
evaluation has since remained in effect and is at issue in 
this case.

The report of the veteran's November 1988 VA audiological 
examination indicates that he reported suffering from 
constant ringing in his ears.  No date on onset was reported.  

At the time of VA audiologic examination conducted in 
November 1998, the veteran reported that ringing in his ears 
began about 1983, and was now severe, and bothered him 
significantly.

As noted above, on May 11, 1999, VA announced amendments to 
VA's Schedule for Rating Disabilities as it pertained to the 
criteria for evaluating diseases of the ear and other sense 
organs, to include tinnitus.  See 64 Fed. Reg. 25202-25210 
(1999) (codified at 38 C.F.R. §§ 4.85-4.87).  The amended 
criteria became effective on June 10, 1999.  

The veteran's tinnitus has been rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 of the Rating Schedule.  Under the 
former criteria, that code provided that persistent tinnitus, 
which was a symptom of a head injury, a concussion or 
acoustic trauma, warranted a 10 percent evaluation.  The 
revised criteria remove the requirement that tinnitus be a 
symptom of either a head injury, a concussion or of acoustic 
trauma, and that it be persistent.  Instead, under the 
revised criteria, if the tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted.  38 C.F.R. § 
4.87, Diagnostic Code 6260 (2000). 

Tinnitus may also be evaluated 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, if it is a neurologic manifestation of trauma to 
the brain, or under 8046, if it is a neurologic manifestation 
of cerebral arteriosclerosis.  However, under either 
Diagnostic Code 8045 or 8046, a 10 percent evaluation is the 
maximum schedular evaluation for a "purely subjective" 
complaint and, in any event, there is no evidence of tinnitus 
due to trauma to the brain or cerebral arteriosclerosis in 
this case.  

The March 1999 rating decision reflects that the RO expressly 
considered referral of the case to the Under Secretary for 
Benefits or to the Director, Compensation and Pension 
Service, for assignment of an extraschedular rating for 
tinnitus under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that, in an exceptional case where the schedular 
standards are found to be inadequate, the RO may refer the 
claim for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).

The Board agrees that there is no evidence demonstrating that 
the veteran's tinnitus markedly interferes with employment, 
or has required frequent hospitalization or frequent 
treatment.  The VA outpatient clinical records associated 
with the claims file, primarily dated in 1997 and 1998, do 
not reflect that the veteran sought any treatment for 
tinnitus during the period reflected in those records.  The 
veteran has not submitted evidence that his tinnitus results 
in disability factors not contemplated in the schedular 
criteria.  The Board agrees that referral of the veteran's 
claim for an evaluation in excess of the maximum schedular 
evaluation for tinnitus to the Secretary for Benefits or to 
the Director, Compensation and Pension Service, is 
not warranted by the evidence in this case.

There is no schedular basis or extraschedular basis for an 
evaluation in excess of 10 percent for the veteran's 
tinnitus.  The preponderance of the evidence is thus against 
his claim for that benefit.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).

B.  Claim for a compensable evaluation for hearing loss, 
right ear

In rating a service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Ratings of hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.

To rate the degree of disability from hearing loss, the 
Rating Schedule establishes eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 
Diagnostic Code 6100 (2000).  For the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz (Hz) are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, the veteran has been granted service connection 
only for defective hearing involving one ear, the right ear, 
but has not been granted service connection for left ear 
hearing loss.  The evidence establishes that the veteran does 
not have total deafness in both ears, so the hearing acuity 
of the nonservice-connected ear is be assigned a designation 
for hearing impairment of I (noncompensable).  38 C.F.R. 
§ 4.85(f); see also 38 C.F.R. § 3.383.  

A November 1998 VA audiological examination report indicated 
that pure tone thresholds, in decibels, in the right ear, 
were 10, 50, 65, and 70 decibels at 1000, 2000, 3000, and 
4000 Hz.  The average of the 1000, 2000, 3000, and 4000 Hertz 
pure tone thresholds was 50 decibels for the right ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.

The findings of the November 1998 examination, applied to 
Table VI of 38 C.F.R. § 4.85, result in a numeric designation 
of level II for the right ear.  Applying that numeric 
designation to Table VII, with a level I designation for the 
nonservice-connected left ear, as noted above, results in a 
noncompensable (0 percent) rating for the veteran's right ear 
hearing loss.  38 C.F.R. §  4.85, Tables VI, VII, Diagnostic 
Code 6100.  There is no other audiological evidence of record 
which reflects a more severe hearing loss.  Thus, the Board 
concludes that a compensable rating for the veteran's right 
ear hearing loss is not warranted.  

As the preponderance of the evidence is against a compensable 
evaluation for service-connected right ear hearing loss, the 
benefit-of-the-doubt provision of the former and revised 
38 U.S.C.A. § 5107(b) is not for application.


ORDER

The claim of entitlement to service connection for a back 
disorder is reopened; to this extent only, the appeal is 
granted.  

The claim of entitlement to service connection for arthritis 
including of the left wrist and left knee is reopened; to 
this extent only, the appeal is granted.  

The claim of entitlement to service connection for nicotine 
dependence, claimed as a residual of smoking, is denied.  

The claim of entitlement to an evaluation in excess of 10 
percent for service-connected tinnitus is denied.

The claim of entitlement to a compensable evaluation for 
hearing loss, right ear, is denied.



REMAND

As the Board finds that new evidence has been submitted with 
respect to the veteran's claim of service connection for a 
low back disorder, to include degenerative joint disease, as 
well as arthritis including that of the left wrist and left 
knee, additional development is needed prior to Board review.  
However, the RO has not yet reviewed these issues on the 
merits.  Furthermore, additional development should be 
undertaken with respect to the claims of service connection 
for emphysema or other lung condition and circulatory 
problems, as well as the initial evaluation for the veteran's 
non-displaced fracture of the terminal phalanx of the left 
thumb.  Specifically, with respect to the all of these 
issues, the Board notes that the veteran has not been 
afforded a VA examination.  Recent VA outpatient treatment 
records do make reference to symptoms related to these 
disorders, including findings of shortness of breath and 
COPD.  It is noted that the veteran uses an inhaler for 
breathing.  Furthermore, records show that the veteran has 
arthritis.  

The development accomplished by the RO prior to the change in 
the law does not fully comply with the new requirements, at a 
minimum, with regard to examinations, notice and an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  The RO 
adjudicated the veteran's back, wrist and knee claims on the 
basis of whether new and material evidence had been 
submitted, and concluded that such evidence had not been 
presented.  The Board finds that the veteran should be 
afforded the opportunity to have his reopened claims as well 
as the other remaining claims adjudicated by the RO on the 
merits, and that he be provided the opportunity to submit 
additional evidence and argument on this matter so as to 
avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Thus, because two of the claims have been reopened, and 
because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 with respect to all of 
the issues discussed in this section, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)).  It would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision on these issues at this time.  See Bernard v. Brown, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded the 
appropriate VA examination(s) to 
determine the etiology of his low back 
disorder, to include degenerative joint 
disease; arthritis including that of the 
left wrist and left knee; emphysema or 
other lung condition; and a circulatory 
disorder.  All indicated studies 
necessary to diagnose and render the 
opinions requested should be 
accomplished.  The examiner should 
express an opinion as to whether it is 
medically at least as likely as not that 
the claimed disabilities are causally 
related to the veteran's military 
service.  

Additionally, the veteran should be 
afforded an examination for his non-
displaced fracture of the terminal 
phalanx of the left thumb so that the 
disability may be rated.  All indicated 
studies, including range of motion 
testing of the left thumb should be 
performed.  All clinical findings should 
be reported in detail.  The examiner 
should express an opinion as to the 
severity of the residuals of the 
fracture of the left thumb.  The 
examiner should also indicate whether 
there is ankylosis, either favorable or 
unfavorable, of the left thumb.  The 
examiner should also express an opinion 
as to whether there is severe painful 
motion or weakness of the left hand due 
to the fracture of the left thumb.  The 
examiner should be asked whether pain or 
weakness significantly limits functional 
ability during flare-ups or when the 
left thumb is used repeatedly over a 
period of time.  The examiner should 
also be asked to determine whether the 
joint exhibits weakened movement, excess 
fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination. 

A complete rationale must accompany all 
medical opinions provided.  The claims 
file and a complete copy of this REMAND 
must be provided the examiner(s) for 
review, and the examination report 
should note that the examiner(s) 
reviewed the file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001)) are fully complied with 
and satisfied.  The RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



